   Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 1 of 58




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELISA W., et al.,

                                  Plaintiffs,
                                                No. 15 Civ. 5273 (KMW) (SLC)
                    -against-

THE CITY OF NEW YORK, et al.,

                                Defendants.




  BRIEF OF AMICI CURIAE BROOKLYN DEFENDER SERVICES, THE BRONX
     DEFENDERS, CENTER FOR FAMILY REPRESENTATION INC., AND
   NEIGHBORHOOD DEFENDER SERVICE OF HARLEM IN OPPOSITION TO
       PLAINTIFFS’ RENEWED MOTION FOR CLASS CERTIFICATION




                                                PAUL, WEISS, RIFKIND, WHARTON &
                                                GARRISON LLP
                                                1285 Avenue of the Americas
                                                New York, NY 10019-6064
                                                212.373.3000
      Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 2 of 58




                                                 TABLE OF CONTENTS
                                                                                                                                    Page

INTEREST OF AMICI.............................................................................................................1
PRELIMINARY STATEMENT ...............................................................................................1
BACKGROUND......................................................................................................................3
ARGUMENT ...........................................................................................................................5
I.        PLAINTIFFS DISREGARD NEW YORK’S ESTABLISHED PREFERENCE
          FOR FAMILY REUNIFICATION AND THE SUBSTANTIAL
          IMPROVEMENTS TO NEW YORK CITY’S FOSTER SYSTEM IN RECENT
          YEARS.........................................................................................................................5
          A.        The Stated and Established Policy of Both New York State and New York
                    City Is to Promote Family Reunification Wherever Possible ................................6
          B.        Plaintiffs Disregard the Substantial Progress Made by New York City and
                    ACS to Promote Reunification and Reduce Foster System Rates .........................8
          C.        Many Extended Foster System Stays Result from Unavailability of
                    Services and Length of Time Required to Complete Services and Not
                    Lack of Family Participation or Impossibility of Reunification .......................... 10
II.       THE PROPOSED CLASS CERTIFICATION WILL PROMOTE THE
          UNNECESSARY DESTRUCTION OF FAMILIES AND IS NOT IN THE BEST
          INTEREST OF PROPOSED CLASS MEMBERS ....................................................... 13
          A.        The End Goal of this Litigation Is Not Targeted Reform but a Policy Shift
                    Toward TPR and Adoption and Away from New York’s Longstanding
                    Preference for Family Reunification ................................................................. 13
          B.        Shifting Focus and Resources Away from Family Reunification and
                    Toward TPR and Adoption Is Not in Proposed Class Members’ Best
                    Interests ........................................................................................................... 17
                    1.         Termination of Parental Rights Causes Lifelong Harm to a Child........... 18
                    2.         Shifting Resources Will Undercut Substantial Progress That Has
                               Been Made in Reducing Foster System Rates and Increasing
                               Kinship Care ........................................................................................ 21
                    3.         An Increased Rate of Termination of Parental Rights Will
                               Exacerbate the Existing Racial Inequities of the Foster System............... 23
CONCLUSION ...................................................................................................................... 25




                                                                    i
      Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 3 of 58




                                            TABLE OF AUTHORITIES

                                                                                                                        Page(s)
CAS ES

Lassiter v. Department of Social Services,
   452 U.S. 18 (1981)..............................................................................................................7

Matter of Jamie M.,
  63 N.Y.2d 388 (1984) .........................................................................................................7

Matter of Leon RR,
  48 N.Y.2d 117 (1979) .........................................................................................................6

Matter of Sheila G.,
   61 N.Y.2d 368 (1984) .........................................................................................................6

Santosky v. Kramer,
   455 U.S. 745 (1982)........................................................................................................ 6, 7

STATUTES

N.Y. Fam. Ct. Act § 614 ...........................................................................................................6

N.Y. Fam. Ct. Act § 1055(b)(iii)(C) ..........................................................................................6

N.Y. Soc. Serv. Law § 384-b(1)(a)(ii) .......................................................................................6

N.Y. Soc. Serv. Law § 384-b (1)(a)(iii) ................................................................................... 11

N.Y. Soc. Serv. Law § 384-b(7)(f) ............................................................................................7

OTHER AUTHORITIES

ACS Report on Youth in Foster Care, NYC.gov (2018),
   www1.nyc.gov/assets/acs/pdf/data-
   analysis/2018/ReportOnYouthInFC2018.pdf. .................................................................... 18

Center for New York City Affairs, CNYCA’s Six-Year Statistical Survey
   Monitoring New York City’s Child Welfare System (Mar. 2019),
   http://www.centernyc.org/watching-the-numbers-2018 ........................................................9

Children’s Bureau, an Office of the Administration for Children and Families,
    General Information and Overview of the CFSR Process,
    https://www.acf.hhs.gov/cb/monitoring/child-family-services-reviews/round3 .................... 16

Children’s Rights, Class Actions, https://www.childrensrights.org/our-
    campaigns/class-actions/, (last visited Mar. 11, 2011) ........................................................ 17


                                                                 ii
      Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 4 of 58



Cynthia Godsoe, Permanency Puzzle, 2013 Mich. St. L. Rev. 1113 (2013) ......................... 19, 20

Dawn J. Post & Brian Zimmerman, The Revolving Doors of Family Court:
  Confronting Broken Adoptions, 40 Cap. U. L. Rev. 437 (2012) .................................... 19, 20

Dep’t of Human Servs., Division of Family & Children Servs., The Kenny A. vs.
   Sonny Perdue Consent Decree, https://dfcs.georgia.gov/federal-regulations-
   and-data/kenny-vs-sonny-perdue-consent-decree ............................................................... 17

Donaldson Adoption Institute, Keeping the Promise: The Case For Adoption
   Support and Preservation (2014),
   https://www.celcis.org/files/4515/7407/7582/Keeping-the-Promise-Case-for-
   ASAP-Brief.pdf ................................................................................................................ 19

Dorothy Roberts, Shattered Bonds: The Color of Child Welfare (2002) .................................... 23

Erin Cloud et al., Family Defense in the Age of Black Lives Matter, 20 CUNY L.
    Rev. 68 (2017) .................................................................................................................. 24

Eun Kohn & Mark F. Testa, Propensity Score Matching of Children in Kinship
   and Nonkinship Foster Care: Do Permanency Outcomes Still Differ?, 32 Soc.
   Work Research 105 (2008)................................................................................................ 22

Gina Miranda Samuels, Ambiguous loss of home: the experience of familial
   (im)permanence among young adults with foster care backgrounds, 31 Child.
   & Youth Serv. Rev. 1229 (2009) ....................................................................................... 18

Gina Miranda Samuels, A Reason, a Season, or a Lifetime: Relational
   Permanence Among Young Adults with Foster Care Backgrounds (2008) ........................... 19

Jessica Horan-Block, A Child Bumps Her Head. What Happens Next Depends on
    Race, N.Y. Times (Aug. 24, 2019),
    https://www.nytimes.com/2019/08/24/opinion/sunday/child-injuries-race.html ................... 23

Jessica Pryce, et al., A Case Study in Public Child Welfare: County-Level
    Practices That Address Racial Disparity in Foster Care Placement, 13 J. Pub.
    Child Welfare 1 (2019) ..................................................................................................... 24

Josh Gupta-Kagan, The New Permanency, 19 U.C. Davis J. Juv. L. & Pol’y 1
    (2015) ...................................................................................................................15, 20, 23

Kent P. Hymel et al., Racial and Ethnic Disparities and Bias in the Evaluation
   and Reporting of Abusive Head Trauma, 198 J. Pediatrics 137 (2018) ................................ 24

Keyna Franklin, Shakira Paige, and Melissa Landrau, Rise Community
   Conversations: ‘A Space of Reimagining,’ RISE Magazine (Sept. 16, 2020),
   https://www.risemagazine.org/2020/09/rise-community-conversations/ ................................5



                                                                  iii
       Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 5 of 58



Lucas A. Gerber et al., Effects of an Interdisciplinary Approach to Parental
   Representation in Child Welfare, 102 Child. & Youth Servs. Rev. 42 (2019) ...................... 10

Marcia Lowry, Foster Care & Adoption Reform Legislation: Implementing the
   Adoption & Safe Families Act of 1997, 14 J. of Civ. Rights & Econ. Dev. 447
   (2000) .............................................................................................................................. 16

Martin Guggenheim, Parental Rights in Child Welfare Cases in New York City
   Family Courts, 40 Colum. J.L. & Soc. Probs. 507 (2007) ................................................... 12

Matthew B. Johnson, Examining Risks to Children in the Context of Parental
   Rights Termination Proceedings, 22 N.Y.U. Rev. L. & Soc. Change 397
   (1996) ........................................................................................................................ 18, 20

Mike Householder, Snyder Swears in Hundreds of Child Welfare Workers to Help
   Michigan Kids, LegalNews (May 25, 2011), www.legalnews.com/
   oakland/957228 ................................................................................................................ 21

New York State Office of Children and Families, New York State Child Welfare
  Workload Study (2006),
  http://www.ocfs.state.ny.us/main/reports/WorkloadStudy.pdf............................................. 22

NYC. Admin. Child. Servs., Children Served in Preventive Services (2019),
  https://www1.nyc.gov/assets/acs/pdf/child_welfare/2020/ChildrenReceivingPr
  eventiveServicesByCDCY2019...........................................................................................9

NYC. Admin. Child. Servs., ACS Foster Care Strategic Blueprint Fy 2019-Fy
  2023 & Findings From The Rapid Permanency Reviews (2018),
  https://www1.nyc.gov/assets/acs/pdf/about/2018/StandAloneReportFosterCar
  eStrategicBlueprintFinalMay152018.pdf ......................................................................... 8, 9

NYC. Admin. Child. Servs., Permanency Planning (2013),
  https://www1.nyc.gov/assets/acs/policies/init/2013/B.pdf.....................................................7

Randi Mandelbaum, Re-Examining and Re-Defining Permanency From a Youth’s
   Perspective, 43 Cap. U. L. Rev. 259 (2015) ....................................................................... 19

Robert E. Lee & Jason B. Whiting, Foster Children’s Expressions of Ambiguous
   Loss, 35 Am. J. Fam. Therapy 417 (2007).......................................................................... 18

Samantha Shapiro, The Children in the Shadows: New York City’s Homeless
   Students (Sept. 9, 2020),
   https://www.nytimes.com/interactive/2020/09/09/magazine/homeless-
   students.html .................................................................................................................... 12




                                                                    iv
       Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 6 of 58



U.S. Dep’t of Health & Human Servs., National Study of Protective, Preventive,
   and Reunification Services Delivered to Children and Their Families: Final
   Report (1994),
   https://www.ndacan.acf.hhs.gov/datasets/pdfs_user_guides/Dataset071UsersG
   uide.pdf ............................................................................................................................ 23

U.S. Dep’t of Health and Human Servs., Children’s Bureau, Adoption disruption
   and dissolution (2012), www.childwelfare.gov/pubPDFs/s_disrup.pdf ............................... 19

U.S. Dep’t of Health and Human Servs., Children’s Bureau, Synthesis of
   Findings: Subsidized Guardianship Child Welfare Waiver Demonstrations
   (2011), www.acf.hhs.gov/sites/default/files/documents/cb/subsidized_0.pdf. ...................... 23

Vajeera Dorabawila, Racial and Ethnic Disparities in the Child Welfare System:
   New York City Compared to Rest of State (Outside of NYC), 2009 Compared
   to 2010 and Comparison of Selected Counties, NYS Office of Children &
   Family Services (2011),
   https://ocfs.ny.gov/main/recc/Exec%20Staff%20DMC%20presentation%20ch
   ild%20welfare%20color%20070911.pdf............................................................................ 24

Winokur et al., Kinship Care for the Safety, Permanency, and Well-Being of
   Children Removed from the Home for Maltreatment, Cochrane Database of
   Systematic Rev. 23 (2014) ................................................................................................ 22




                                                                    v
      Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 7 of 58




                                           INTEREST OF AMICI

                  The Brooklyn Defender Services, The Bronx Defenders, Center for Family

Representation Inc., and Neighborhood Defender Service of Harlem (collectively, the “Parent

Advocates”) are four public interest organizations that, collectively, provide legal representation

to, and protect the rights of, the vast majority of parents with children in the New York City foster

system. 1 The Parent Advocates are on the front lines of the city’s foster system; employ hundreds

of attorneys, social workers, and support staff; and represent thousands of parents each year in

New York State Family Court.              The Parent Advocates also routinely work to improve the

functioning of various aspects of the foster system, including by participating in the Administration

for Children’s Services (“ACS”) Commissioner’s Task Force—a collaborative effort to address

emergency removals, case conferencing, and reunification.                  In addition, the Parent Advocates

make important contributions to the New York City foster system by designing and delivering

numerous trainings for parent and child advocates, working with case workers and judges in

cooperative efforts to reform Family Court in New York City and beyond, and seeking to vindicate

parents’ rights through collective litigation where appropriate. The Parent Advocates represent

the interests of thousands of parents and families whose fundamental rights are at stake in this

litigation.

                                     PRELIMINARY STATEMENT

                  The Parent Advocates submit this memorandum to share their unique perspectives

on New York City’s foster system, to rebut certain assertions made by Plaintiffs regarding that


1
 All mentions of the “Gottlieb Declaration” refer to the Declaration of Professor Christine Gottlieb in Support of the
Parent Advocates’ Motion to Intervene and Objection to the Proposed Settlement, filed June 21, 2016, included in the
accompanying appendix. All mentions of the “Shapiro Declaration” refer to the Declaration of Lauren Shapiro in
Support of the Parent Advocates’ Brief of Amici Curiae in the accompanying Appendix. All mentions of the
“Ketteringham Declaration” refer to the Declaration of Emma Ketteringham in Support of the Parent Advocates’ Brief
of Amici Curiae in the accompanying Appendix.


                                                          1
     Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 8 of 58



system, and to raise their grave concerns that Plaintiffs’ ultimate ends in this class litigation—as

reflected in the class certification motion—are not in the best interests of either the children in the

city’s foster system or their parents.

               First, Plaintiffs’ depiction of the extended length of foster system stays—which

they correlate with a broken foster system—is woefully incomplete. It is the settled policy in New

York State and City—consistent with a wealth of social science research— that reunifying parents

and children is in the children’s best interests and should remain the chief object of the foster

system until determined impossible.          Indeed, overwhelming       research demonstrates that

termination of parental rights (“TPR”) causes lifelong harm to children, even in cases where

adoption is achieved. In ignoring this settled policy, Plaintiffs also ignore the substantial progress

the foster system has made in the past many years: the total number of children in the foster system

is down (without any attendant increase in abuse or neglect), early interventions have been

increasingly successful at avoiding the need for removals in the first instance, and an increased

emphasis on temporary foster placement with relatives, known as “kinship placement,” has

improved the foster system experience for many children and families.            Moreover, in many

instances of extended foster system stays, the underlying cause is out of parents’ hands, resulting

instead from the unavailability of required social services needed to support reunification—a

shortcoming that Plaintiffs’ lawsuit does not purport to address. The Parent Advocates respectfully

submit that Plaintiffs’ motion for class certification—which focuses repeatedly on duration of time

in the foster system—ignores the important policy choice to prioritize reunifying families.

               Second, the Parent Advocates believe that rather than explaining how class

certification would support a targeted, surgical effort to remedy particular shortcomings that

Plaintiffs believe they have identified through discovery, the Motion represents an effort by




                                                  2
     Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 9 of 58



Plaintiffs to shift the foster system’s focus (and its limited resources) away from family

reunification and toward adoption. As evidenced by Plaintiffs’ class definitions, their briefing, the

adoption targets they would have ACS set, and by their counsel’s long history of intervening in

state foster systems, Plaintiffs posit that extended foster system stays are always wrong, that family

reunification should never trump an early exit from the foster system, and that increased efforts to

terminate parental rights and promote adoption are the solution to the harms they believe they have

identified in the system. But class certification is not an appropriate vehicle for Plaintiffs to

substitute their policy judgments for the considered judgments of the State of New York—a gambit

that should be rejected as outside the province of the courts. And by shifting resources away from

preventative interventions and kinship care, and towards documentation requirements and legal

proceedings, Plaintiffs’ remedies threaten to undo much of the progress New York City’s foster

system has achieved in reducing the number of children in the foster system.

               Third, the Parent Advocates respectfully submit that, on the particular facts at issue

in this case, proposed class members’ best interests are best served not through class litigation and

resolution, but through continued individualized review and determination. Each foster child’s

case—and the attendant issues relating to duration of time in the foster system, whether TPR is

appropriate, and whether adoption is the appropriate goal—is subject to oversight by a New York

State court judge. Focusing support on the process of individualized reviews and determinations—

not short-sighted or blunt change through class litigation—is and should remain the vehicle

through which the best interests of members of Plaintiffs’ proposed class are protected. See City

Def. Mem. in Opposition to Renewed Mot. for Class Certf., ECF No. 493.

                                         BACKGROUND

               On July 8, 2015, the next friends of ten children in the New York City foster system

and the New York City Public Advocate filed an action against the City and State of New York


                                                  3
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 10 of 58



on behalf of a putative class of “children who are now or will be in the foster care custody of

[ACS].” (Compl., ECF No.1.) Plaintiffs alleged claims under the United States Constitution, the

Adoption Assistance and Child Welfare Act of 1980, and the New York State Social Services Law,

stemming from purported deficiencies in New York City’s foster system. (Id.) Plaintiffs filed an

amended complaint on December 29, 2015. (Am. Compl., ECF No. 91.)

               On July 15, 2016, Plaintiffs moved for approval of a proposed class action

settlement between the putative class and the State of New York. The City of New York—as well

as two separate groups of intervenors, including the Parent Advocates—opposed the class

settlement. On August 12 and September 27, 2016, this Court issued orders agreeing with the City

and intervenors, and denying Plaintiffs’ motion. (Mem. Op. & Or. at 1-2, ECF No. 259; Mem. Or.

at 1, ECF No. 282.) The Court first found that the proposed settlement was patently unfair and

unreasonable, and then, denying class certification, held that Plaintiffs had not shown that

“certification of broad unitary class of children who are or will be in foster care is appropriate,”

especially given the “breadth of the common questions framed by Plaintiffs.” (Id.) The parties

then engaged in years of discovery.

               On July 30, 2019, Plaintiffs submitted a renewed motion for class certification.

(Mem. in Support of Mot. for Class Cert., ECF No. 440 (the “Motion”).) The Motion again seeks

certification of the same “broad unitary class of children”—namely, children “who are now or will

be in the foster care custody of [ACS],” (id. at 4), that this Court previously found was not

appropriate. (ECF Nos. 259, 282.) In addition, Plaintiffs seek to certify two subclasses consisting

of: (1) all children who have been in ACS custody for more than two years and whose cases

therefore require “special scrutiny” pursuant to ACS policy (the “Special Scrutiny Subclass”); and

(2) all children for whom Contract Agencies failed to assess and document compelling reasons




                                                 4
     Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 11 of 58



every three months to justify the decision not to file a termination of parental rights petition after

the children had been in care for at least 15 of the prior 22 months (the “Compelling Reasons

Subclass”). (Mot. 4–5.)

                                                   ARGUMENT

I.       PLAINTIFFS DISREGARD NEW YORK’S ESTABLISHED PREFERENCE FOR
         FAMILY REUNIFICATION AND THE SUBSTANTIAL IMPROVEMENTS TO
         NEW YORK CITY’S FOSTER SYSTEM IN RECENT YEARS

                  Plaintiffs’ Motion presents a narrative of a broken foster system, and attempts to

leverage that narrative into support for class certification that, Plaintiffs hope, will prompt drastic

shifts in policies and practices for children in New York City’s foster system. Plaintiffs’ narrative,

however, is woefully incomplete, and should not be viewed in isolation. To properly assess the

Motion, the Court should also take account of the following indisputable facts: First, it is the

settled policy of New York State and New York City to attempt to reunify families wherever

possible, which is directly contrary to Plaintiffs’ emphasis on TPR and achieving “permanency”

through adoption. Second, as a direct result of strong commitments to this policy, New York City’s

foster system has improved tremendously over the past decade: the total number of children in the

foster system has reached historic lows, preventive services that keep families together and

children out of the foster system altogether have increased,2 and rates of kinship placement are up.

Third, contrary to Plaintiffs’ narrative, the most common reason for extended stays by a child in

the foster system is not due to a lack of desired reunification by parents but rather numerous


2 While a crucial tool for avoiding family separation, it is important to recognize that preventive services are not
without issues. Parents in the communities most affected by the child welfare system frequently raise the important
point that preventive services are not beneficial if experienced as involuntary government intrusions that are
unresponsive to parents’ articulated needs. See, e.g., Keyna Franklin, Shakira Paige, and Melissa Landrau, Rise
Community Conversations: ‘A Space of Reimagining,’ RISE Magazine (Sept. 16, 2020),
https://www.risemagazine.org/2020/09/rise-community-conversations/ (explaining that, from the perspective of
parents involved with the child welfare system, preventive services are “not a solution that takes out the harmful pieces
of child welfare that punish and surveil families and burden families with responding to a system that does not truly
provide the support they need.”).


                                                           5
     Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 12 of 58



systemic barriers to achieving reunification including: the inability of a child’s parent to access the

social services needed to support reunification; lack of access to housing and social services;

poverty; and not having the support of an agency in addressing these systemic barriers.

         A.       The Stated and Established Policy of Both New York State and New York
                  City Is to Promote Family Reunification Wherever Possible

                  The express policy of the City and State of New York is to reunify families where

possible, even if that means keeping children in the foster system for an extended period of time.

(See Gottlieb Declaration (“Gottlieb Decl.”) at ¶¶ 25–28.) New York’s Social Services Law states

that “it is generally desirable for the child to remain with or be returned to the birth parent because

the child’s need for a normal family life will usually best be met in the home of its birth parent,

and that parents are entitled to bring up their own children unless the best interests of the child

would be thereby endangered” and further provides that “the state’s first obligation is to help the

family with services to prevent its break-up or to reunite it if the child has already left home.”

N.Y. Soc. Serv. Law § 384-b(1)(a)(ii). 3 New York’s Family Court Act similarly provides that it

is the legal responsibility of the agency to “reunite and reconcile families whenever possible and

to offer services and assistance for that purpose.” N.Y. Fam. Ct. Act § 1055(b)(iii)(C).                        Further,

it mandates that agencies make “diligent efforts” to encourage and strengthen parental

relationships before attempting TPR. N.Y. Fam. Ct. Act § 614. 4 The “diligent efforts” to be made


3
  See Santosky v. Kramer, 455 U.S. 745, 780–81 (Rehnquist, J., dissenting) (“As this description of New York's
termination procedures demonstrates, the State seeks not only to protect the interests of parents in rearing their own
children, but also to assist and encourage parents who have lost custody of their children to reassume their rightful
role. Fully understood, the New York system is a comprehensive program to aid parents such as petitioners. Only as
a last resort, when ‘diligent efforts’ to reunite the family have failed, does New York authorize the termination of
parental rights.”).
4
  See Matter of Sheila G., 61 N.Y.2d 368, 373 (1984) (explaining that when TPR is sought, the agency “must
affirmatively plead in detail and prove by clear and convincing evidence that it has fulfilled its statutory duty to
exercise diligent efforts to strengthen the parent-child relationship and to reunite the family. Only when this duty has
been deemed satisfied may a court consider and determine whether the parent has fulfilled his or her duties to maintain
contact with and plan for the future of the child.”); Matter of Leon RR, 48 N.Y.2d 117, 126 (“An agency such as
petitioner is vested with a unique and, to be sure, most difficult responsibility. It must at once serve as the guardian of


                                                            6
     Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 13 of 58



include “consulting and cooperating with the parents to develop a plan for appropriate services to

the child and his or her family,” “making suitable arrangements for the parents to visit the child,”

and “providing services and other assistance so that problems preventing the child’s discharge

from care can be resolved or ameliorated.” 5 N.Y. Soc. Serv. Law § 384-b(7)(f)(2–3). And the

state further requires that when termination of parental rights is ultimately sought, the petition to

terminate must specifically identify the efforts that were made to reunify the family or, at the very

least, demonstrate that such efforts would have been detrimental to the best interests of the child.

Id. These settled policy preferences are reflected in ACS permanency planning materials, which

require that “foster care providers must make diligent efforts to reunify the family.” NYC. Admin.

Child. Servs., Permanency Planning, NYC.gov, https://www1.nyc.gov/assets/acs/policies/in it/

2013/B.pdf.

                  New York’s public policy is set on the firmest of foundations: the United States

Constitution.     The Supreme Court has expressly recognized that the state’s interest in a child’s

welfare “favors preservation, not severance, of natural familial bonds.” Santosky v. Kramer, 455

U.S. 745, 766–67 (1982) (emphasis added). It is also well recognized that “a parent’s desire for

and right to ‘the companionship, care, custody, and management of his or her children’ is an

important interest that undeniably warrants deference and, absent a powerful countervailing

interest, protection.” Lassiter v. Department of Social Services, 452 U.S. 18, 27 (1981)(citing

Stanley v. Illinois, 405 U.S. 645, 651 (1972).                 Plaintiffs’ briefing gives short shrift to these


the best interests of the child . . . and yet, render diligent efforts to strengthen the very relationship which, in some
cases, it has circumscribed . . . . One of the fundamental values in our society is that which respects and fosters the
relationship between parent and child. Thus, our permanent neglect statute reflects a cultural judgment that society
should not terminate the parent-child relationship unless it has first attempted to strengthen it.”).
5
  See Matter of Jamie M., 63 N.Y.2d 388, 394 (1984) (Finding that an agency had failed to make diligent efforts
because it failed to assist parents with poverty and unemployment issues and the agency could not “simply impose on
impoverished parents the usual plan, including the requirement, for return of their child, that they have a means of
support and suitable home.”).


                                                           7
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 14 of 58



monumental interests—indeed, a simple word count reveals that adoption is referred to by

Plaintiffs four times as often as reunification in the Motion.

       B.      Plaintiffs Disregard the Substantial Progress Made by New York City and
               ACS to Promote Reunification and Reduce Foster System Rates

               Just as Plaintiffs’ Motion ignores established policy preferences, it also glosses over

substantial improvements that New York City’s foster system has achieved over the past few

decades—all without Plaintiffs’ interventions.        The Motion depicts New York’s system as

irreparably broken, relying heavily on isolated statements in documents and ad hoc examples of

departures from standard procedure in a few cases. And while the Parent Advocates agree that the

system is imperfect, the reality is far different than the picture presented by Plaintiffs. Unlike

Plaintiffs’ counsel in this litigation, the Parent Advocates litigate to address these imperfections in

individual cases in New York every day and are in constant dialogue with ACS and OCFS pressing

for even more comprehensive reforms. While progress can be frustratingly slow, there is no

question that considerable progress has been made.

               As an initial matter, the past few decades have seen an unprecedented decline in

children in the foster system in New York City generally. See NYC Admin. Child. Serv., Foster

Care Strategic Blueprint FY 2019-FY 2023, NYC.gov, www1.nyc.gov/assets/acs/pdf/about/2018/

StandAloneReportFosterCareStrategicBlueprintFinalMay152018.pdf. Indeed, from 1992 to 2016,

the number of children in the foster system in New York City declined by nearly 80%. (Gottlieb

Decl. ¶ 21.) And a substantial increase in preventive services designed to avoid the need for foster

care altogether ensured that this decline was one of the greatest decreases in foster system usage

that was not accompanied by any corresponding increase in child-abuse-related fatalities. (Id.)

Notably, experts have opined that the drastic decline in children in foster care in New York City

has highlighted the fact that only the most challenging cases remain in the foster system for any



                                                  8
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 15 of 58



extended period of time.     (Id. at ¶ 28.) These multifaceted and significantly complex cases

understandably often require more time for resolution.

               This substantial progress has continued apace since briefing on Plaintiffs’ prior

attempt to certify a class for purposes of settlement. For example, in June 2017, the number of

children in the New York City foster system reached a historic low of fewer than 9,000, and

continued to decline in 2018. See Foster Care Strategic Blueprint FY 2019-2023, supra, at 4;

Center for New York City Affairs, CNYCA's Six-Year Statistical Survey Monitoring New York

City's Child Welfare System (Mar. 2019), http://www.centernyc.org/watching-the-numbers-2018.

Much of this progress is the result of New York City’s investments in up-front interventions, which

has paralleled the sharp decline in the number of children placed in the foster system. Indeed, in

2019, 45,273 New York City children received preventive services compared to only 13,586 in

1996. See Administration for Children’s Services, Children Served in Preventive Services (2019),

NYC.gov,               https://www1.nyc.gov/assets/acs/pdf/child_welfare/2020/ChildrenReceiving

PreventiveServicesByCDCY2019.

               Another positive trend is the increase in kinship foster care, i.e. placement of

separated children with a relative instead of strangers. The benefits of kinship foster care are well

established. See infra Section II.B.2. Indeed, while from 2013 to 2017 there were 2,400 fewer

New York City children in the foster system, during a similar period the total number of children

in kinship placement rates increased by 25%. See Foster Care Strategic Blueprint FY 2019-

FY2023, supra, at 8.

               Moreover, in the Parent Advocates’ experience, the majority of children with

parents represented by the Parent Advocates are eventually able to return safely to their families.

(Shapiro Decl. ¶ 7; Ketteringham Decl. ¶ 3.). The return of children to their parents is enhanced




                                                 9
     Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 16 of 58



and can be hastened by an interdisciplinary approach, where parents are assisted by lawyers, social

workers, and parent advocates. See Lucas A. Gerber et al., Effects of an Interdisciplinary

Approach to Parental Representation in Child Welfare, 102 Child. & Youth Servs. Rev. 42, 45,

53 (2019) (reporting that the Center for Family Representation’s, the Family Defense Practice of

Brooklyn Defender Services’, and the Bronx Defenders’ interdisciplinary law office approach

“significantly reduces the length of time children spend in foster care; increases rates of timely

permanency, reunification,           and guardianship;         and does so without              increasing repeat

maltreatment.”). 6

         C.       Many Extended Foster System Stays Result from Unavailability of Services
                  and Length of Time Required to Complete Services and Not Lack of Family
                  Participation or Impossibility of Reunification

                  In the Parent Advocates’ experience, the two most critical factors that contribute to

the length of separation are (1) access to services that address the root cause of separation and (2)

the amount of time that it takes to complete required services necessary for reunification. Those

services that often impede timely family reunifications because they are either unavailable or take

a long time to complete include, but are not limited to: housing, mental health services, and

supports for parents and children with disabilities. To those ends, the Parent Advocates continue

to work closely in partnership with ACS on numerous reforms to the current system, including

implementing requirements for foster system agencies to hire and train housing specialists to serve

families, reforming policy, and front-line practice to better accommodate parents and children



6 In fact, in 2019, a multiyear study of child welfare cases in New York City compared outcomes between parents
represented by appointed solo practitioners (panel lawyers) to parents represented by lawyers from a multidisciplinary
law office that included lawyers, social workers, and parent advocates. See id., at 42–55. The study found that quality
legal representation is one of the most important factors in dependency cases. Id. Parents provided multidisciplinary
representation, such as those services provided by Parent Advocates, secured the safe return of their child to their
family approximately 43% more often in the first year and 25% more often in the second year than parents represented
by panel lawyers. Id. at 52. The multidisciplinary legal representation also allowed children to be permanently
released to relatives more than twice as often in the first year and 67% more often in the second year. Id.


                                                         10
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 17 of 58



suffering from mental illness, and improving training and staff equipped to serve families and

children with disabilities. (ECF. 183-3, at ¶ 11.) Reunification of families will be enhanced by

greater focus on these reforms—not, as Plaintiffs advocate, by increased pressures on the state to

speed filings for termination of parental rights and adoption.

                Typically, a child’s path through the foster system follows a common route. It starts

when ACS removes the child, placing the child in the foster system. ACS then directs the parents

to complete certain “assigned services”—drug treatment, anger management, family therapy,

obtaining suitable housing, etc.—before the agency will agree for the child to return home. If the

parents do not complete the assigned services, the child remains in the foster system, and the

agency may eventually file a TPR, which (if granted) ends the child’s legal relationship with her

parents and makes her eligible for adoption. In the overwhelming number of removal cases, family

reunification is readily achievable if the family receives appropriate social services, such as

housing assistance, mental health treatment, or counseling. (Gottlieb Decl. ¶ 16.)

                Unfortunately, the services necessary for family reunification are often unavailable

due to resource constraints, with parents having to wait on long waitlists or resolve complicated

Medicaid eligibility issues before being able to begin the services that will allow them to work

toward family reunification. Where New York has failed parents and children is in its inability to:

provide adequate casework and support services regarding housing and therapy, ensure

communication among case workers which results in delayed services and service plan reviews,

and adequately train case workers on services, support, and benefits for families and children that

could lead to reunification.     (ECF. 183-3, at ¶ 12); see also N.Y. Soc. Serv. Law § 384-b

(1)(a)(iii)(“the state’s first obligation is to help the family with services . . . .”). For example, if a

child is removed from a parent’s care due to the parent’s homelessness or unsafe housing, a parent




                                                   11
     Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 18 of 58



may have to wait a very long time to receive public housing assistance. 7 (Gottlieb Decl. ¶ 37.)

The state’s routine failure to make these necessary services available to parents in a timely manner

regularly thwarts speedy reunification, a fact ignored by Plaintiffs. 8

                  In connection with these complex obstacles, the Parent Advocates are familiar with

many examples of children who are reunited with their parents years after the initial removal—

and well after the time period in which the children become part of Plaintiffs’ proposed subclasses.

For example, in one case, a mother whose children were removed needed more than five years of

mental health therapy before she was able to establish to a family court that reunification was in

the best interests of her children and reunification was achieved. (Ketteringham Decl. ¶ 7.) In

another example, after a parent completed necessary mental health and drug addiction treatments,

it took more than two years, during which time multiple family court judges were assigned to the

case, before reunification occurred. (Id. at ¶ 6.) These are but a few of the dozens of examples

the Parent Advocates could point to. (Id. at ¶¶ 5, 8–9; see Shapiro Decl. ¶¶ 9–12.) Any move

toward reform or resolution through this class litigation must account for cases such as these.

                  As these cases demonstrate, parents are often reunited with their children after

extremely lengthy separations. There is universal agreement that family separations should be

kept as short as possible. The critical point missed by Plaintiffs is that given the value of keeping

families together, it is well worth taking the time to allow family reunification whenever safely

possible, rather than increasing adoptions by inflexibly imposing timelines. Further, in many of


7 While entering New York’s homeless shelter system is an option for some families with children in the foster system,
at times parents make the sacrifice of delaying reunification because they believe it is counter to their children’s best
interests to undergo the well-documented harms that system inflicts on children, including disrupting their ability to
attend school. See Samantha Shapiro, The Children in the Shadows: New York City’s Homeless Students, N.Y.T.
Magazine (Sept. 9, 2020), https://www.nytimes.com/interactive/2020/09/09/magazine/homeless-students.html.
8Martin Guggenheim, Parental Rights in Child Welfare Cases in New York City Family Courts, 40 Colum. J.L. &
Soc. Probs. 507, 521 (2007) (“When agencies are left to this task themselves, they commonly employ ‘cookie cutter,’
boilerplate plans which rarely are designed with the actual needs of the family in mind.”)


                                                          12
      Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 19 of 58



these cases, the children know their parents as their parents, communicate with them regularly,

and want to be returned to their families. (Shapiro Decl. ¶¶ 10–11.) New York has purposely—

albeit imperfectly—adopted policies that reflect its commitment to protecting family integrity.

               Significantly, Plaintiffs also ignore another substantial contributor to lengthy

family separations: Family Court delays. The lengthy foster system stays resulting from Family

Court delays cannot be addressed through this litigation; and instead highlight another reason why

the more appropriate way to achieve the necessary systemic reform is through the legislative

process as opposed to circumventing the Family Court judicial processes and judges’ considered

decision-making.

II.     THE PROPOSED CLASS CERTIFICATION WILL PROMOTE THE
        UNNECESSARY DESTRUCTION OF FAMILIES AND IS NOT IN THE BEST
        INTEREST OF PROPOSED CLASS MEMBERS

               This motion to certify a class reflects a push for systemic policy changes that would

cause lifelong trauma for children, undercut improvements to the city’s foster system, and

disproportionately harm communities of color.

        A.     The End Goal of this Litigation Is Not Targeted Reform but a Policy Shift
               Toward TPR and Adoption and Away from New York’s Longstanding
               Preference for Family Reunification

               Plaintiffs do not propose targeted solutions, achieved through litigation, to address

the challenges faced by children in New York’s foster system, much less solutions that are

consistent with New York’s considered policies. Rather, Plaintiffs’ class definitions, which seek

to sweep in every child in the foster system, and particularly Plaintiffs’ proposed subclasses, which

capture every child with an extended stay in that system regardless of the reason, are a vehicle to

impose radical shifts on New York City’s foster system policies and practices toward termination

of parental rights and adoption. And Plaintiffs’ subclass definitions, moving papers, and reliance

on counsel with a history of emphasizing an increased adoption rate all point in one direction: a


                                                 13
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 20 of 58



desire to shift New York City’s foster system practices away from promotion of reunification and

toward TPR.

               First, Plaintiffs’ proposed subclasses—the Significant Scrutiny Subclass and the

Compelling Reasons Subclass—reflect their desire to effect systemic policy change rather than to

address issues related to implementation of the existing statutory scheme. The entire purpose of a

subclass is to identify and attempt to remedy wrongs specific to that subclass that cannot be

addressed through class resolution.       Yet the proposed “common questions” identified by

Plaintiffs—namely,    oversight failures, training failures, placement processes, case plan

development, permanency planning, and maltreatment (Mot. at 50–52)—are not actually tailored

to the proposed Subclasses, defeating the very purpose of the Subclasses. This of course begs the

question: why were these two subclasses selected by Plaintiffs?

               While not clearly articulated in the Motion, Plaintiffs’ identification of these

specific subclasses plainly evidences their view that the subclass members require a remedy that

is different in nature from the class at large. The focus on duration of time in the foster system

reflects Plaintiffs’ view that, at a certain point, the only remedy for an extended stay in the foster

system is TPR and adoption. And the only class-wide resolution that could purportedly benefit

the proposed subclasses but not children with shorter stays is one that alters the goals for those

with longer stays by prioritizing TPR and adoption, rather than family reunification.         Indeed,

Plaintiffs’ preferred remedy is clearly demonstrated by the Compelling Reasons Subclass—which

is expressly tied to a class of children for whom, because of a lack of documentation, Plaintiffs

believe that ACS should already have initiated the TPR process.

               Second, other aspects of Plaintiffs’ papers reflect clear preferences for adoption as

the panacea for extended foster system stays. For one, the Motion is replete with references to




                                                 14
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 21 of 58



seeking “permanency” (Mot. at 3, 5–11, 13, 15, 17, 18, 23, 26, 27, 32–37, 41–42, 52, 59)—a term

that is understood among practitioners to be the antithesis of “reunification.”    In other words,

“permanency” usually means permanency through adoption. (Gottlieb Decl. ¶ 41 (“It is broadly

understood in the field of child welfare that “permanency” is a watchword for those who believe

child welfare policy should be aimed more aggressively at adoption.”)); see also Josh Gupta-

Kagan, The New Permanency, 19 U.C. Davis J. Juv. L. & Pol’y 1, 12 (2015) (discussing the term

“being code for terminating parental rights and adoption”).           Indeed, though technically

permanency includes any of family reunification, guardianship or adoption, the Motion refers to

adoption four times as often as reunification, and mentions guardianship in passing only once.

Plaintiffs’ papers likewise frequently conflate permanency with adoption.         For example, in

discussing New York City’s struggles to meet the time frames set by AFSA regarding permanency,

Plaintiffs specifically state “the average time to adoption in New York City is five years.” (Mot.

at 36 (emphasis added).) And similarly, Plaintiffs criticize concurrent planning as follows:

“Failure to engage in concurrent planning contributes to delays in permanency. Simultaneous

concurrent planning is important for timely permanency because if a child’s primary goal becomes

unobtainable, the Contract agency can pivot to the concurrent plan without delay.” (Id. at 27.) But

under the law, ACS must first make reasonable efforts towards reunification, and thus efforts to

speed up pivots in planning are by definition efforts to move more quickly to alternatives such as

TPR and adoption.

               Third, Plaintiffs conflate adoption and permanency targets. Specifically, when

discussing ACS permanency targets, Plaintiffs argue that ACS’s failure to adequately oversee

contract agencies resulted in “abysmally low permanency rates” because ACS “sets adoption

targets” below the federal permanency targets and “fails to ensure contract agencies file TPR




                                                15
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 22 of 58



petitions timely. . . .” (Mot. at 32 (emphasis added).) Plaintiffs’ grievance is that when setting its

adoption targets, ACS only provides Contract Agencies with a target population of children who

are already eligible for adoption because a TPR has occurred, rather than a target percentage based

on what Plaintiffs describe as the federal standard of every child in the foster system for more than

eight days.   (See id. at 33 (“ACS’s adoption targets therefore are lower than the federal

government’s permanency targets, . . .”).) But federal targets are not targets for achieving

adoption, but for achieving permanency—which could take several forms, including family

reunification and guardianship. See Children’s Bureau, General Information and Overview of the

CFSR Process, ACF.HHS.gov,            https://www.acf.hhs.gov/cb/monitoring/child-family-services-

reviews/round3 (describing permanency data). And were ACS to set targets based on the entire

universe of children in the foster system rather than the universe of children already eligible for

adoption by virtue of a preexisting TPR, the total number of children for whom the Contract

Agencies target to arrange adoptions would increase dramatically. Not only is this contrary to the

clear language of the statutes, but it would directly contravene New York’s policy preference for

family reunification over adoption.

               Finally, even if the court were to grant class certification (which it should not),

Plaintiffs’ lead counsel and the driving force behind this litigation, Marcia Lowry (formerly of

Children’s Rights, Inc.), should not be assumed to fairly and adequately protect the best interests

of the proposed classes. Ms. Lowry has consistently advocated in favor of quick conclusions to

foster system stays through increased adoption, with a focus on policy and systems rather than the

interests or needs of individual children or families. See Marcia Lowry, Foster Care & Adoption

Reform Legislation: Implementing the Adoption & Safe Families Act of 1997, 14 J. of Civ. Rights

& Econ. Dev. 447, 453 (2000) (regarding her testimony in a Congressional Legislative hearing




                                                 16
     Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 23 of 58



relating to the Adoption & Safe Families Act, Lowry notes, “Now, I am a big proponent of early

and timely adoption. Nevertheless, I think we have to fear that this statute will not accomplish that

aim. The benefits of the statute are that people who run child welfare systems cannot be left to

their own devices. They will not use reasonable standards, they do have to be told ‘first, you put

your left foot in front of your right foot, then you put your right foot in front of your left foot, then

you do it again.’”). This proposed class action should not provide a vehicle to elevate Ms. Lowry’s

preferred policy agenda ahead of the considered policies of New York favoring reunification,

much less the individualized needs of children in the putative class. 9

                 For these reasons, it is plain that Plaintiffs’ goal in this litigation is not to promote

targeted improvements to New York City’s foster system that are consistent with its policy

favoring reunification, but a systemic shift in priorities of this system, away from existing

preferences for family reunification wherever possible and towards TPR and adoption for all

children in extended stays.

        B.       Shifting Focus and Resources Away from Family Reunification and Toward
                 TPR and Adoption Is Not in Proposed Class Members’ Best Interests

                 Any class- or subclass-wide resolution that shifts policies, preferences, or resources

away from current efforts at early prevention and family reunification, and towards increased rates

of TPR proceedings, is not in the proposed class members’ best interests, for several reasons. Such


9
  The website for Children’s Rights lists various class action lawsuits filed by Ms. Lowry in numerous states, which
have resulted in decades of sweeping oversight through court orders and settlement agreements. See Children’s
Rights, Class Actions, https://www.childrensrights.org/our-campaigns/class-actions/ (last visited Mar. 11, 2011).
An illustrative example is the Georgia case of Kenny A. in which Ms. Lowry obtained a consent decree in 2005 that
required the state to achieve and sustain thirty-one wide-ranging outcomes. See Dep’t of Human Servs., Division of
Family & Children Servs., The Kenny A. vs. Sonny Perdue Consent Decree, https://dfcs.georgia.gov/federal-
regulations-and-data/kenny-vs-sonny-perdue-consent-decree. As of January 15, 2021—16 years later—monitoring
is ongoing. Kenny A. ex rel. Winn v. Barnes, No. 1:02-cv-01686 (N.D. Ga.), ECF. No. 769. Plaintiffs’ counsel have
been paid over $8 million in attorneys’ fees and expenses by State Defendants. See Order, ECF. No. 710, Kenny A.
ex rel. Winn v. Barnes, No. 1:02-cv-01686 (N.D. Ga.). In a Connecticut case, a class action settlement was reached
in January 1991, requiring widespread improvements and monitoring. See Juan F. v. Rell, No. 2:89-cv-00859 (D.
Conn). And despite the fact that three decades have passed, monitoring is still ongoing. Id., ECF. No 807.



                                                        17
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 24 of 58



an outcome risks substantial emotional harm to children, threatens to undo many improvements

made to the state’s and city’s systems, will disproportionately harm communities of color, and

ignores the role of Family Court judges.

               1.      Termination of Parental Rights Causes Lifelong Harm to a Child

               Removing a child from family and legally terminating the child’s relationship with

the child’s parents is a catastrophic event that leaves lasting psychological scars on a child.

Increasing the frequency of such events, even if some children are ultimately placed with adoptive

parents, is detrimental to the interests of Plaintiffs’ proposed class as a whole.

               Mental health experts refer to the loss of the parent-child relationship resulting from

a TPR as “ambiguous loss.” See Robert E. Lee & Jason B. Whiting, Foster Children’s Expressions

of Ambiguous Loss, 35 Am. J. Fam. Therapy 417 (2007). The loss is “ambiguous” because it

occurs without the clear finality of death, and children therefore struggle to make sense of, and

come to terms with, it. Id. The ambiguous loss associated with “being physically removed from

one’s parents and nuclear family system . . . can raise a lifetime of questions for children about

their identities as members of their families of origin and the degree to which they can ever become

‘real’ members within a foster or adoptive family system.” Gina Miranda Samuels, Ambiguous

loss of home: the experience of familial (im)permanence among young adults with foster care

backgrounds, 31 Child. & Youth Serv. Rev. 1229, 1230 (2009); see also Matthew B. Johnson,

Examining Risks to Children in the Context of Parental Rights Termination Proceedings, 22

N.Y.U. Rev. L. & Soc. Change 397, 414 (1996).

               In addition, many children suffer the trauma of losing the relationship with their

parents without ever finding another successful permanent home. ACS records reflect that many

children whose parents’ rights are terminated remain in the foster system until they reach

adulthood, never finding an adoptive home. See ACS Report on Youth in Foster Care, 2018,


                                                  18
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 25 of 58



NYC.gov, www1.nyc.gov/assets/acs/pdf/data-analysis/2018/ReportOnYouthInFC2018.pdf. And

frequently for those who do find a home, adoptions that don’t work out (for many reasons) are

both more common than appreciated and can be equally traumatic as the original TPR. Dawn J.

Post & Brian Zimmerman, The Revolving Doors of Family Court: Confronting Broken Adoptions,

40 Cap. U. L. Rev. 437, 441 (2012) (“[B]roken adoptions are a significant and unspoken issue, not

only for the children whose lives are disrupted time and again but also for the system as a whole.”);

see U.S. Dep’t of Health and Human Servs., Children’s Bureau, Child Welfare Information

Gateway, Adoption disruption and dissolution (June 2012) (explaining that states consistently

report rates of adoption disruption, which describe an adoption process that ends after the child is

placed in an adoptive home and before the adoption is legally finalized, as between 10 to 25

percent), www.childwelfare.gov/pubPDFs/s_disrup.pdf; see also The Donaldson Adoption

Institute, Keeping the Promise: The Case For Adoption Support and Preservation (2014) (finding

disruption   rates   of   large   child    welfare    populations   from     9   to   15   percent),

https://www.celcis.org/files/4515/7407/7582/Keeping-the-Promise-Case-for-ASAP-Brief.pdf.

               Moreover, even for those children who find a permanent home, social science

research shows that the adoption rarely erases the prior harm. Removed from her home and

adopted by a “replacement” family, a child is often deeply affected by the experience and grows

up with a strong desire for “relational permanency”—i.e., “the youth’s emotional connections and

the need for there to be a ‘caring adult’ in the life of the youth.” Randi Mandelbaum, Re-Examining

and Re-Defining Permanency From a Youth’s Perspective, 43 Cap. U. L. Rev. 259, 278 (2015);

see also Cynthia Godsoe, Permanency Puzzle, 2013 Mich. St. L. Rev. 1113, 1123-29 (2013); see

also Mandelbaum, supra at 297-301; see also Gina Miranda Samuels, A Reason, a Season, or a

Lifetime: Relational Permanence Among Young Adults with Foster Care Backgrounds 83 (2008)




                                                 19
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 26 of 58



(“In thinking about relational permanence, the role of biological family must be extended beyond

that family’s official or legal status in a child’s permanency plan. Biological family remains

psychologically present for participants despite their physical separation.”). Further, in cases of

involuntary TPR, a child may face an excruciating conflict between “either disconnect[ing]

psychologically from the family of origin, with the resultant loyalty conflict, or accept some injury

to [her] self-esteem for maintaining some identification with the ‘defective’ family.” Johnson,

supra, at 415; see also Post & Zimmerman, supra, at 504 (“[A]doptions are often finalized without

taking pause to consider the psychological impact on the child, including those emotional ties that

cannot be severed by the legal process.”).

               Furthermore, even in cases where reunification is not possible, a laser-focus on

speedy adoptions ignores alternative solutions that can lessen the trauma that children experience

that is associated with family separations. Indeed, solutions such as subsidized guardianship can

bring the same feelings of permanency as adoption. Studies have shown that offering alternative

permanency options, such as guardianship, has led to better outcomes by “helping more children

leave foster care to permanent families, and in creating families that are just as permanent as

adoption. It suggests that not offering guardianship pushes families into a legal status that they

view as less desirable than guardianship.” Josh Gupta-Kagan, supra, at 13–14; see also Cynthia

Godsoe, supra, at 1135 (adoption should not “be deemed preferable to guardianship in all

circumstances, particularly as the permanency outcomes have been demonstrated to be the same.”).

               In short, although adoption may be in some children’s best interests, it is not a

panacea, and the psychological trauma associated with TPR must be weighed heavily in favor of

New York’s chosen policy of seeking the benefits of family reunification before anything else.




                                                 20
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 27 of 58



               2.         Shifting Resources Will Undercut Substantial Progress That Has Been
                          Made in Reducing Foster System Rates and Increasing Kinship Care

               Though glossed over by Plaintiffs, New York City’s foster system has undergone

dramatic improvements over the past several decades. Chief among these are an emphasis on

preventive services designed to avoid the need for removal proceedings in the first place, and

increased use of kinship placement to lessen the trauma of necessary removals. See supra Section

I.B. But Plaintiffs’ emphasis on claims related to staffing levels, documentation, and training

threaten to cause shifts in resources that would undermine the strides the city’s system has made.

For instance, Plaintiffs’ counsel achieved a settlement in Dwayne B. requiring, among other things,

reduced caseloads. See Order Entering Consent Decree, ECF. No. 148, Dwayne B. by Stempfle v.

Snyder, No. 2:06-cv-13548 (E.D. Mich.). Michigan, in complying with the settlement, did so by

aggressively hiring additional case workers and child abuse investigators. See Mike Householder,

Snyder Swears in Hundreds of Child Welfare Workers to Help Michigan Kids, LegalNews, May

25, 2011, www.legalnews.com/oakland/957228 (“The aggressive hiring reflects what the Snyder

administration says is its commitment to comply with a 2008 consent decree aimed at improving

child welfare programs.”). Of course, the diversion of resources in favor of one policy objective

necessarily leaves fewer already scarce resources for objectives such as preventative services and

reunification services.

               The costs of the increased documentation and other administrative requirements

sought by Plaintiffs’ counsel should not be underestimated. For example, even requiring ACS to

review the case records for all children in the foster system in order to compile the documentation

of compelling reasons every three months would be a significant administrative burden that would

absorb resources that could be better spent on helping families obtain necessary services for

reunifications to happen. Caseworkers for children in the foster system “already spend far too



                                                21
     Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 28 of 58



great a percentage of their time meeting requirements to document their case activities.” 10

(Gottlieb Decl. ¶ 53.)

                 Moreover, the benefits of kinship placement are well established. Social science

research shows that placement with a relative can be a critical factor for success in the foster

system. (Gottlieb Decl. ¶ 47.) “Children in kinship foster care have more positive outcomes in

the domain of feelings of belongingness and other indicators of bonding social capital, which may

contribute to their emotional and social well-being.” Eun Kohn & Mark F. Testa, Propensity Score

Matching of Children in Kinship and Nonkinship Foster Care: Do Permanency Outcomes Still

Differ?, 32 Soc. Work Research 105, 115 (2008). Studies have shown that such placements result

in fewer behavioral problems for the placed children years down the road (Gottlieb Decl. ¶ 49),

including that such children are more likely to remain in, and stably perform at, school. (Id.); see

also Winokur et al., Kinship Care for the Safety, Permanency, and Well-Being of Children

Removed from the Home for Maltreatment, Cochrane Database of Systematic Rev. 23 (2014). And

where family reunification becomes impossible, kinship care substantially increases the likeliho od

that the child will report liking the foster placement and wanting that placement to become

permanent. (Gottlieb Decl. ¶ 49.) Plaintiffs’ class and subclass definitions fail to account for any

such benefits, and Plaintiffs’ end goal of increasing the pace at which children exit the foster

system would undermine those benefits.

        This is particularly troubling as kinship care promotes permanency goals too. For one,

children placed in kinship care generally have fewer placement moves than children in non-relative

care. (Id. at ¶ 50.) And kinship care more frequently leads to guardianship arrangements in which



10 New York State Office of Children and Families, New York State Child Welfare Workload Study 4-8 (2006),
http://www.ocfs.state.ny.us/main/reports/WorkloadStudy.pdf (reporting that case workers spend over 30% of their
case-related time on documentation).


                                                       22
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 29 of 58



the foster parent becomes the permanent guardian for the child. Gupta-Kagan, supra, at 5. Such

guardianship has several benefits, including increasing permanency while avoiding TPR, which

has been found to “induce biological parents to consent to a guardianship petition, and thus lead

to a faster and less contentious legal process” that ultimately results in “faster permanency.” Id.

at 16. Indeed, one study found that kinship care increases permanency “by broadening the array

of options available to children to exit foster care for a stable and long-term home,” that

guardianship does not “impede reunifications although it may supplant some adoptions,” and that

guardianship “saves money, primarily through reductions in foster care placement days and the

subsequent decrease in administrative expenses associated with managing and supervising foster

care cases.” See U.S. Dep’t of Health and Human Servs., Synthesis of Findings: Subsidized

Guardianship Child Welfare Waiver Demonstrations (2011), www.acf.hhs.gov/sites/default/files/

documents/cb/subsidized_0.pdf.

               3.     An Increased Rate of Termination of Parental Rights Will
                      Exacerbate the Existing Racial Inequities of the Foster System

               The disproportionate effect that the foster system has had and continues to have on

communities of color, and black families in particular, cannot be overstated. But Plaintiffs’

proposed sub-classes do nothing to address this pervasive issue, and in fact, appear to be pursuing

reforms that would exacerbate the inequities facing communities of color in the foster system in

New York. Numerous scholars and child welfare professionals have catalogued the shocking

racial disparities within the foster system and explained the damage it has inflicted on black

families in particular. Dorothy Roberts, Shattered Bonds: The Color of Child Welfare, 48 (2002);

see Jessica Horan-Block, A Child Bumps Her Head. What Happens Next Depends on Race, N.Y.

Times (Aug. 24, 2019), https:// www.nytimes.com/2019/08/24/opinion/sunday/child-injuries-

race.html; see generally U.S. Dep’t of Health & Human Servs., National Study of Protective,



                                                23
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 30 of 58



Preventive, and Reunification Services Delivered to Children and Their Families: Final Report

(1994),     https://www.ndacan.acf.hhs.gov/datasets/pdfs_user_guides/Dataset071UsersGuide.pdf.

Many of these experts have lamented the historical tendency to justify the destruction of families

of color by claims that severing parent-child bonds is in the children’s best interests. Dorothy

Roberts, supra, at 48; see Kent P. Hymel et al., Racial and Ethnic Disparities and Bias in the

Evaluation and Reporting of Abusive Head Trauma, 198 J. Pediatrics 137, 137-143 (2018); see

also Erin Cloud et al., Family Defense in the Age of Black Lives Matter, 20 CUNY L. Rev. 68, 69–

70 (2017). Notably, these critiques do not suggest that state intervention is never warranted, but

instead sound an important warning that any calls to increase the number of terminations of

parental rights of black parents should be particularly scrutinized. Cloud, supra, at 74–78.

Therefore, given the extreme racial disparities that exist within the New York City foster system,

any proposed systemic change—such as Plaintiffs’ thinly veiled push for more terminations of

parent-child relationships—will necessarily disproportionally impact families of color.

          The racial disparities are particularly extreme in New York City, where “Black children

are fourteen times more likely to be placed in foster care than white children.” (Gottlieb Decl. ¶

19.); see also Vajeera Dorabawila, Racial and Ethnic Disparities in the Child Welfare System:

New York City Compared to Rest of State (Outside of NYC), 2009 Compared to 2010 and

Comparison of Selected Counties, NYS Office of Children & Family Services (2011), https://

ocfs.ny.gov/main/recc/Exec%20Staff%20DMC%20presentation%20child%20welfare%

20color%20070911.pdf. “[B]lack children [generally] experience a longer stay in foster care, wait

for longer periods of time to reunify with their families, and endure slower exit rates.” Jessica

Pryce, et al., A Case Study in Public Child Welfare: County-Level Practices That Address Racial

Disparity in Foster Care Placement, 13 J. Pub. Child Welfare 1, 35-59 (2019).




                                                24
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 31 of 58



               Plaintiffs’ efforts to construct a broad class without careful attention to existing

racial inequities, as well as their undue emphasis on adoption and TPR, risk exacerbating these

inequities and disproportionately breaking up families of color and those with lesser resources.

                                         CONCLUSION

               For the reasons set forth above, among others, the Parent Advocates respectfully

request that the Court deny Plaintiffs’ Motion.

 Dated: New York, New York                             Respectfully submitted,
         March 22, 2020
                                                       PAUL, WEISS, RIFKIND,
                                                       WHARTON & GARRISON LLP

                                                           /s/ Audra J. Soloway
                                                       By: _____________________________
                                                           Audra J. Soloway
                                                           Christopher L. Filburn
                                                           Harley W. Ferguson

                                                       1285 Avenue of the Americas
                                                       New York, NY 10019-6064
                                                       (212) 373-3000
                                                       asoloway@paulweiss.com
                                                       Counsel for the Parent Advocates




                                                  25
Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 32 of 58




                Appendix
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 33 of 58




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 ELISA W., et al.,
                        Plaintiffs,
                                                         No. 15 Civ. 5273 (KMW) (SLC)

                      -against-

 THE CITY OF NEW YORK, et al.
                        Defendants.


                      DECLARATION OF LAUREN SHAPIRO
            IN SUPPORT OF PARENT ADVOCATES’ AMICI CURIAE BRIEF

               Lauren Shapiro hereby declares, pursuant to 28 U.S.C. § 1746:

               1.      I am the Managing Director of the Family Defense Practice at Brooklyn

Defender Services (“the BDS Family Defense Practice” or “the Family Defense Practice”), one

of four organizations (hereafter, the “Parent Advocates”) that represent the vast majority of

parents with children in New York City foster care. I respectfully submit this declaration in

support of the Parent Advocates’ brief of Amici Curiae in opposition to Plaintiffs’ renewed

motion for class certification.

               2.      I previously submitted a declaration in this matter, which was dated June

20, 2016. ECF No. 183-3.

               3.      BDS contracts with the New York City Mayor's Office of Criminal Justice

to represent over 1,200 new respondents each year. We currently have an active pending case

load of over 2,300 clients, in part because child welfare cases last an average of approximately

two years. Our work involves representing respondents in Family Court and managing the

collateral issues, including housing, benefits, criminal, immigration, and educational issues that

are integral to successful outcomes for our clients. Our attorneys make numerous court



                                                 1
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 34 of 58




appearances during the life of the case (an average of 16 court appearances per case over the last

five years), including settlement negotiations or fact-finding trials when there is no settlement of

the fact finding hearing. During the pendency of the case, attorneys file a variety of written

motions; represent clients at conferences and at emergency hearings, permanency hearings, fact

finding hearings, dispositional hearings and TPR hearings; review and analyze document

production; work with experts who we call as witnesses in our cases; and otherwise affirmatively

pursue the due process and statutory rights of respondents facing abuse or neglect charges in

Family Court.

                4.     In addition, our social work team advocates for clients at conferences held

throughout the life of a case at either an ACS office or the foster care agency; we participate in

as many as 100 conferences per month. The social workers refer clients for services, help clients

access benefits, conduct family assessments, perform crisis management services, and provide

support to clients in court. Our administrative team, including paralegals, provides the critical

support necessary in a high-volume and litigation-focused practice involving aggressive motion

practice and pre-trial discovery.

                5.     BDS has a staff of approximately 450 employees, including 281 attorneys.

In addition to representing respondents in cases filed under Article 10 of the Family Court Act

(cases involving allegations of child abuse or neglect), BDS represents indigent Brooklyn

residents in criminal, immigration, housing, benefits, education, employment and other civil

cases. In my current capacity, I manage the work of the staff dedicated to Article 10 cases along

with related matters. The Family Defense Practice at BDS has 55 attorneys in total, 11 social

workers, 4 paralegals, and an administrative staff of 8 people. I coordinate all of the litigation

work of the Family Defense Practice, including appellate work.




                                                  2
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 35 of 58




               6.      I have directed the Family Defense Practice since 2007 when New York

City first began to fund institutional providers to represent parents in child welfare cases in

Family Court. Initially, the Family Defense Practice was part of Legal Services for New York

City where I had worked since 1986. In 2013, the office moved to become part of Brooklyn

Defender Services where I currently work. The statements in this declaration are based on my

experience practicing family defense for 30 years, and ongoing and regular supervision of my

team, including case conferences, trainings, and consultations.

               7.      In my experience, the majority of children with parents represented by the

Parent Advocates are able to return safely to their families.

               8.      Additionally, in my experience, delays in reunification of families are

often caused by circumstances outside of a parent’s control and unrelated to any real or

perceived risk the parent poses to children; not by the parent’s refusal to complete services

required by New York City Administration for Children's Services (“ACS”) or the authorized

contract agency for reunification.

               9.      A number of cases that my team has worked on are illustrative. For

example, in October 2016, a mother’s one-year old daughter was removed from her. The

daughter was placed in non-kinship foster care. The daughter was returned to her mother’s care

in August 2018, after the mother completed a drug treatment program required by ACS, on the

condition that she continue to test negative for all illicit substances and continue to engage in

individual counseling. In June, 2019, the case was closed due to the mother’s continued

compliance, and her daughter has remained in her care ever since.

               10.     Similarly, in December 2017, ACS filed a petition against a mother

alleging that she neglected her newborn son. At the time of this removal, her older children were




                                                  3
    Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 36 of 58




in the care of their maternal grandmother pursuant to a guardianship order. When her son was

removed from her in 2017, however, he was initially placed in non-kinship foster care. A year

later, he was moved to the home of his maternal grandmother where his two older siblings

resided. The mother engaged in mental health treatment as requested by ACS because she had

admitted herself to the hospital for depression during her pregnancy in 2017. It was not until

approximately April 2019, when the Director of Clinical Services at the organization where she

had been receiving treatment for over a year became her regular therapist, that she finally began

to benefit from her treatment. Her new therapist was able to ensure that her treatment addressed

her mental health needs and get her on medication that truly helped alleviate her symptoms. In

December 2019, the mother was granted unsupervised overnight weekend visits with her son.

He enjoyed the visits and cried when he had to leave his mother at the end of the weekend visits.

In May, 2020, her son came home on an extended visit with his mother and has remained in her

care since then.

               11.    Likewise, in February 2018, ACS removed a mother’s newborn son solely

based on allegations stemming from drug tests in 2014 and 2015 and that the mother had not

completed a drug treatment program since then. Her son who was removed from her care in

February of 2018, did not test positive for drugs at birth. But he was still removed from his

mother’s care. After the removal, the mother immediately engaged in and subsequently

completed her ACS-required service plan which included testing negative for drugs, completing

a parenting class, and enrolling in counseling. Despite her completion of these requirements, the

agency increased the number and length of her visits very slowly before trial discharging her son

to his mother’s care in February 2020. During his time in foster care, the son was in three




                                                4
Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 37 of 58
Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 38 of 58
Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 39 of 58
Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 40 of 58
Case 1:15-cv-05273-KMW-SLC Document 531 Filed 03/22/21 Page 41 of 58
  Case
  Case 1:15-cv-05273-KMW-SLC  Document183-2
       1:15-cv-05273-LTS-SLC Document  531 Filed
                                            Filed03/22/21
                                                  06/21/16 Page
                                                            Page42 of 18
                                                                 2 of 58




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELISA W., by her next friend, Elizabeth
Barricelli, et al.
                    Plaintiffs,                                No. 15-cv-5273 (LTS) (HBP)

                      -against-

THE CITY OF NEW YORK, et al.
                Defendants.


       EXPERT DECLARATION OF PROFESSOR CHRISTINE GOTTTLIEB
 IN SUPPORT OF BROOKLYN DEFENDER SERVICES, THE BRONX DEFENDERS,
     CENTER FOR FAMILY REPRESENTATION INC., AND NEIGHBORHOOD
       DEFENDER SERVICE OF HARLEM'SMOTION TO INTERVENE AND
               OBJECTION TO THE PROPOSED SETTLEMENT

                Christine Gottlieb hereby declares, pursuant to 28 U.S.C. § 1746:

                 1.      I am an Adjunct Professor at the New York University School of Law and

the Co-Director of the New York University School of Law Family Defense Clinic. I have been

retained as an expert on behalf of the Bronx Defenders, the Brooklyn Defender Services, the

Center for Family Representation, and the Neighborhood Defender Service of Harlem

(collectively, the "Parent Advocates"). I respectfully submit this Expert Declaration in support

of the Parent Advocates' Motion to Intervene and Objection to the Proposed Settlement.

                2.       I am familiar with the Complaint and Consent Decree filed in this action.'

If called to testify as a witness regarding the following, I could and would do so under oath.




   All references in this declaration to the "Complaint" or "Consent Decree" are intended to refer to the Amended
   Complaint (ECF No. 91) and Amended Consent Decree (ECF No. 151).
  Case
  Case 1:15-cv-05273-KMW-SLC  Document183-2
       1:15-cv-05273-LTS-SLC Document  531 Filed
                                            Filed03/22/21
                                                  06/21/16 Page
                                                            Page43 of 18
                                                                 3 of 58




                     EDUCATION & PROFESSIONAL BACKGROUND

               3.      I attended and graduated from the University of Chicago in 1994, where I

earned a Bachelor of Arts in Philosophy. Following graduation, I enrolled in the New York

University School of Law, and I graduated cum laude with a Juris Doctor in 1997.

               4.      Following my graduation from the New York University School of Law,

and a clerkship with the United States Court of Appeals for the Fifth Circuit, I joined The Legal

Aid Society's Juvenile Rights Division, where I represented children of all ages and specialized

in child protection cases. During my time at The Legal Aid Society, I represented over 500

children and teens who were in, at or at risk of placement in, foster care in New York City.

               5.      I began teaching at the New York University School of Law in 2002, first

as a Fellow and then as an Adjunct Professor. I have taught the New York University School of

Law's Family Defense Clinic, the Advanced Family Defense Clinic, and a clinic focused on New

York's Statewide Central Register of Child Abuse and Maltreatment. Presently, I serve as the

Co-Director, with Martin Guggenheim, of the New York University School of Law Family

Defense Clinic. In 2015,1 received the New York University Dr. Martin Luther King, Jr.

Faculty Award.

               6.      Established in 1990, the New York University School of Law Family

Defense Clinic ("the Clinic") was the first law school clinic in the country to train students to

represent parents in child welfare proceedings. The Clinic pioneered a model of representation

in which lawyers and social workers collaborate on interdisciplinary teams to protect family

integrity and help families access services that keep children safe and out of foster care.

               7.      The Clinic offers a year-long course that provides law and graduate-level

social work students with the opportunity to learn about the New York City child welfare
    Case
    Case 1:15-cv-05273-KMW-SLC  Document183-2
         1:15-cv-05273-LTS-SLC Document  531 Filed
                                              Filed03/22/21
                                                    06/21/16 Page
                                                              Page44 of 18
                                                                   4 of 58




system,2 and work alongside practitioners who advocate for parental rights in New York Family

Courts. I supervise students on child abuse and neglect cases, termination of parental rights

proceedings, and cases involving records in the New York Statewide Central Register of Child

Abuse and Maltreatment. In addition to supervising student cases, I also directly represent

parents and foster parents in these proceedings.

                  8.       In my role as Clinic Co-Director, I regularly draft and consult on appeals

of child abuse and neglect matters and amicus briefs in cases with the potential to significantly

affect children's and parents' rights. I also regularly train lawyers in New York City and at

national conferences on child welfare law and practice. I consult with and provide litigation

support to public interest organizations and law firms providing pro bono counsel to families

involved with the child welfare system.

                  9.      Additionally, I write in the field of child welfare law. My law review

articles in the field include, '"Reflections on Judging Mothering," 39 University of Baltimore

Law Review 371 (2010); "Family Values: How Children's Lawyers Can Help Their Clients by

Advocating for Parents," 58 Juvenile and Family Court Journal 17 (2007) (with Erik S. Pitchal);

"Children's Attorneys' Obligation to Turn to Parents to Assess Best Interests," 6 Nev. L. J. 1263

(2006); and "Justice Denied: Delay in Resolving Child Protection Cases in New York," 12

Virginia Journal of Social Policy and the Law 546 (2005) (with Martin Guggenheim).

                  10.     My writing on issues related to child welfare also has been published by

The New York Times website, the New York Law Journal, and USA Today.


2
     1 define the New York City child welfare system as the group of services, managed by the New York City
     Administration for Children's Services ("ACS") and overseen by the Office of Children and Family Services
     ("OCFS"), designed to promote the well-being of children by ensuring their safety, securing permanent homes,
     and strengthening families to care for their children successfully. See Child Welfare Information Gateway,
     Factsheet (February 2013), available at https://www.childwelfare.gov/pubpdfs/cpswork.pdf.
    Case
    Case 1:15-cv-05273-KMW-SLC  Document183-2
         1:15-cv-05273-LTS-SLC Document  531 Filed
                                              Filed03/22/21
                                                    06/21/16 Page
                                                              Page45 of 18
                                                                   5 of 58




                  11.      I currently serve on the New York City Bar Association Council on

Children and the Steering Committee of the American Bar Association National Project to

Improve Representation for Parents, and I have served on numerous interagency committees and

task forces that work collaboratively to improve child welfare practice in New York City.

                  12.     My seventeen years as a practitioner representing parents and children

involved in the child welfare system, and my ten years as a professor and Co-Director of the

Family Defense Clinic at New York University School of Law, have provided me with an

extensive opportunity to study the New York City child welfare system.

                  13.     In this declaration, I will address relevant child welfare demographics; the

New York City child welfare system; and my concerns with the Consent Decree.

                     RELEVANT DEMOGRAPHICS OF CHILD WELFARE

                  14.     A commonly held misconception perpetuated over the past several

decades is that most children who are placed in foster care are removed from their families

because of allegations of abuse. However, during this same time period, numerous studies have

concluded, contrary to this widely held misconception, that the primary reason children are

removed from their parents and placed in foster care is not abuse, but rather poverty.3

                  15.     At least one study found that during the 1980s and early 1990s,

"inadequacy of income" increased the odds for foster care placement "more than 120 times."4 In

other words, children living in poverty are many times more likely to be placed in foster care


3
    See Leroy H. Pelton, The Continuing Role of Material Factors in Child Maltreatment and Placement, Child
    Abuse & Neglect, August 2014 (noting that "[c]hildren in foster care have been and continue to be placed there
    from predominantly impoverished families."); see also, Dorothy Roberts, Shattered Bonds: The Color of Child
    Welfare, 27 (2002) (noting that "[p]overty—not the type or severity of maltreatment—is the single most
    important predictor of placement in foster care and the amount of time spent there."); Martin Guggenheim,
    What's Wrong With Children's Rights, 192-93 (2005) (noting that "a very small percentage of children in foster
    have suffered serious forms of maltreatment.").
  Case
  Case 1:15-cv-05273-KMW-SLC  Document183-2
       1:15-cv-05273-LTS-SLC Document  531 Filed
                                            Filed03/22/21
                                                  06/21/16 Page
                                                            Page46 of 18
                                                                 6 of 58




than children from middle class or affluent backgrounds. Based on my own observations, I

believe that poverty is presently one of the most significant factors that determine a child's

likelihood of being placed in foster care.

                 16.     Furthermore, in the overwhelming majority of cases in which children are

removed from their parents, the children can be safely returned if the family receives social

services such as housing assistance, mental health treatment, substance abuse counseling, and

other supportive services.

                 17.     Race is also a key factor in determining which children are removed from

their families and placed in foster care. It is well-documented that minority children enter foster

care at vastly disproportionate rates compared to white children, and also remain in foster care

longer - even though data does not show that minority children are abused or neglected at greater

rates.5

                 18.     Recent research has shown that black children who are removed from their

homes stay in foster care, on average, nine months longer than do white children.6 Relatedly,

black families are less likely to receive family preservation services and their children are more

likely to be removed than white children in similar situations.7




   Duncan Lindsey, The Welfare of Children, 151-53 (2d ed. 1994) (finding "an unstable income source
    represented the highest predictor of removal.").
   See Roberts, Shattered Bonds: The Color of Child Welfare, 16-20, 49 (noting that "[o]nce Black children enter
    the foster care system, they remain there longer, are moved more often, and receive less desirable placement
    than white children.").
   United States Government Accountability Office, African American Children in Foster Care: Additional HHS
    Assistance Needed to Help States Reduce the Proportion in Care, 4 (July 2007) available at
    http://www.gao.gov/new.items/d07816.pdf.
   Id. at 20-22.
     Case
     Case 1:15-cv-05273-KMW-SLC  Document183-2
          1:15-cv-05273-LTS-SLC Document  531 Filed
                                               Filed03/22/21
                                                     06/21/16 Page
                                                               Page47 of 18
                                                                    7 of 58




                   19.     Racial disproportionality is seen in foster care nationally,8 but is

particularly extreme in New York City, where at least 27% of children are white, but only about

4% of children in foster care are reported to be white. Black children are fourteen times more

likely to be placed in foster care in New York City than white children.

                         THE NEW YORK CITY CHILD WELFARE SYSTEM

                  20.      New York City's child welfare agency, the Bureau of Child Welfare, was

established in the late 1960s under the administration of Mayor John Lindsay, with a mandate to

manage the City's child welfare services. Over the next thirty years, the organization's name

changed several times, until 1995 when it was given its present name, the Administration for

Children's Services ("ACS"). In 1998, New York State merged several agencies to create the

Office of Children and Family Services ("OCFS"), which has a mandate to supervise ACS and

other city child welfare systems throughout the state.

                   21.      In 1992, there were approximately 49,000 children in foster care in New

York City.'' Today, there are fewer than 10,000—a nearly 80% decline.12 This reduction

represents one of the greatest decreases a foster care population has ever seen without a




     See The AFCARS Report, 2 (July 2015) (indicating that, "Black or African American" comprise 24% percent of
     the national foster care population); available at
     http://www.acf.hhs.gov/sites/default/'files/cb/afcarsreport22.pdf.
9
     NYS Office of Children & Family Services, Race and Ethnicity: Path Through the Child Welfare System, 3
     (2007) (containing bar chats indicating the racial composition of New York City foster care); see also, Roberts,
     The Color of Child Welfare, at 9 (remarking that "[t]he racial imbalance in New York City's foster care
     population is truly mind-boggling").
u     ^
     New York City Commission for the Foster Care of Children, Report, 94 available at
     http://www.nyc.gov/html/rabrc/downloads/pdf/acs_report.pdf.
12
     New York City Administration for Children's Services, Website, available at
     http://www 1 .nyc.gov/site/acs/about/data-policy.page.
     Case
     Case 1:15-cv-05273-KMW-SLC  Document183-2
          1:15-cv-05273-LTS-SLC Document  531 Filed
                                               Filed03/22/21
                                                     06/21/16 Page
                                                               Page48 of 18
                                                                    8 of 58




corresponding increase in the rate of child-abuse-related fatalities.             The significant reduction in

the number of children in New York City foster care is the result of a number of factors,

including a commitment to provide families with preventive services to avoid the need for foster

care altogether.14 By aspiring to offer preventive services when possible, rather than summarily

and unnecessarily separating children from their families. New York City has set its policy

objective as avoiding the trauma of separation whenever possible.

                   22.      For perspective, it is important to understand that family preservation and

reunification was not always the prevailing goal in New York, and it is presently not the

prevailing goal in other jurisdictions.

                   23.      In 1979, New York passed the groundbreaking Child Welfare Reform Act

of 1979, which required that preventive services be used to keep children from entering foster

care whenever possible and to speed family reunification when foster care was necessary. This

was New York's deliberate legislative response to widely discussed recognition at the time that

too many children were entering foster care and then were staying in foster care too long (this

was often referred to as "foster care limbo" or "foster care drift"). New York put significant

resources into funding these mandates. New York's efforts became the model for the federal

Adoption Assistance and Child Welfare Act of 1980 ("AACWA"), which also attempted to shift

funding from foster care to preventive and reunification services.

                   24.      Many experts have noted that historically child welfare policy in the

United States moves back and forth on a pendulum from more to less supportive of families. The


     See Rachel Blustain, The Limits of Protection: Can Mayor's Push Reduce Child Abuse Deaths?, Dec. 16, 2014,
     http://citylimits.org/2014/12/16/limits-of-protection-can-mayors-push-reduce-child-abuse-deaths/ (noting New
     York City's "historic trend of reducing the number of children placed in foster care each year.").
14
      Vera Institute of Justice, Innovations in NYC Health and Human Services Policy, 4 (Jan. 2014), available at
      http://www.nyc.gov/html/ceo/downloads/pdf/policybriefs/child-welfare-brief.pdf.
   Case
   Case 1:15-cv-05273-KMW-SLC  Document183-2
        1:15-cv-05273-LTS-SLC Document  531 Filed
                                             Filed03/22/21
                                                   06/21/16 Page
                                                             Page49 of 18
                                                                  9 of 58




passage of the Adoption and Safe Families Act of 1997 ("ASFA") represented a swing of the

pendulum away from emphasizing family preservation at the federal level, establishing for the

first time mandates that agencies consider terminating parental rights when a child has been in

foster care for 15 out of 22 months. Following passage of ASFA, many jurisdictions increased

their rate of parental terminations. However, New York has remained committed to family

reunification as the primary goal for children in foster care.

                25.     Indeed, New York City has made a considered policy choice to prefer to

keep children in foster care longer where that allows them to safely return home. This policy

choice is explicitly incorporated in New York law, which states:

                it is generally desirable for the child to remain with or be returned
                to the birth parent because the child's need for a normal family life
                will usually best be met in the home of its birth parent, and that
                parents are entitled to bring up their own children unless the best
                interests of the child would be thereby endangered . . . [T]he state's
                first obligation is to help the family with services to prevent its
                break-up or to reunite it if the child has already left home.

SSL 384-b(l)(a)(ii-iii)(Statement of legislative findings and intent for New York's termination

of parental rights statute).

                26.     Additionally, this policy choice is clearly reflected in the fact that New

York City has rejected the trend seen in other jurisdictions of establishing causes of action to

tenninate parental rights based solely on length of stay in foster care. As New York's highest

court has explained. New York has deliberately chosen a different substantive path than many

states with regard to the preferred course for children who need to enter the foster care system.

Writing at a time when model laws were proposed to accelerate the termination of rights of

parents whose children were in foster care, the Court of Appeals explained:

        Several model statutes would authorize termination of parental rights based on a
        child's absence from the biological home for a substantial period, with the period
 Case 1:15-cv-05273-LTS-SLC
 Case 1:15-cv-05273-KMW-SLC Document
                             Document183-2
                                      531 Filed
                                           Filed 03/22/21
                                                 06/21/16 Page
                                                          Page 50
                                                               10 of
                                                                  of 58
                                                                     18




       depending on the child's age. Such provisions were based on the notion, in
       circulation prior to and during the formulation of our current parental termination
       statute, that once a child under the age of three has been in the continuous care of
       the same adult for a year, it is unreasonable to presume that the child's ties with
       biological parents are more significant than ties with long-term caretakers (See,
       Taub, Assessing the Impact of Goldstein, Freud and Solnit's Proposals: An
       Introductory Overview, 12 NYU Rev.L. & Soc. Change 485, 490). Our
       Legislature did not recognize prolonged separation as an additional ground for
       termination of parental rights.

Matter of Michael B., 80 N.Y.2d 299, 310 n. 2 (1992).

As Judge Kaye wrote for the Court: in New York "[pjarental rights may be terminated only upon

clear and convincing proof of abandonment, inability to care for the child due to mental illness or

retardation, permanent neglect, or severe or repeated child abuse." Id. at 310.

               27.     This policy choice has been actively pursued by the last three mayoral

administrations.

               28.     As a result of this considered policy choice, the families whose children

enter foster care in New York City present more challenging casework needs, on average, than

those in jurisdictions that have made different policy choices. Simply put, New York avoids

putting children in foster care who might go into foster care briefly in other jurisdictions. This

results in making New York City's average length of stay in foster care higher because it is

generally more successful at preventing foster care placement in the first place. The children

who are in foster care in New York City are more often those whose families require time,

resources, and support in order for their children to be able to return home safely.

               29.     In implementing its child welfare system, however, New York City

continues to struggle in certain areas. I have read the Declaration of Lauren Shapiro in support

of Parent Advocates' Motion to Intervene and Objection to the Proposed Settlement (the

"Shapiro Declaration"). I believe that paragraphs 12 and 13 of the Shapiro Declaration
 Case 1:15-cv-05273-LTS-SLC
 Case 1:15-cv-05273-KMW-SLC Document
                             Document183-2
                                      531 Filed
                                           Filed 03/22/21
                                                 06/21/16 Page
                                                          Page 51
                                                               11 of
                                                                  of 58
                                                                     18




accurately describe many ways that the New York City child welfare system fails parents and

their children.

                  30.    Many child welfare experts would agree that the next steps for continued

progress in the New York City child welfare system will require sophisticated improvements in

the management and frontline work of the agencies responsible for administering foster care, as

well as additional material resources.

                        THE PROBLEMS WITH THE CONSENT DECREE
                  31.    I also share Ms. Shapiro's concerns about the detrimental impact of the

Consent Decree (see Shapiro Declaration, \ 15), and believe it will not result in the necessary

improvements to the New York City child welfare system.

                  32.    The Consent Decree contains few specific provisions and is devoid of a

specific mandate as to what the appointed Monitor and Research Expert will focus their work on.

As a result, as an advocate for children and families and a professor with expertise in family law,

it is difficult (if not impossible) to predict how the proposed settlement will be implemented and

what policies it will seek to promote.

                  33.    The Consent Decree does not contain specific provisions relating to a

number of issues that many experts view as the most important to the New York City child

welfare system.

                  34.    First, the Consent Decree does not prioritize family reunification as the

preferable outcome for children. New York, with good reason, has determined as a matter of law

and policy that family reunification is better for children, whenever safely possible, than

adoption. The most important issue facing ACS is the number of children currently in foster care

who do not need to be there and the obstacles and unnecessary delays associated with reuniting




                                                  10
  Case 1:15-cv-05273-LTS-SLC
  Case 1:15-cv-05273-KMW-SLC Document
                              Document183-2
                                       531 Filed
                                            Filed 03/22/21
                                                  06/21/16 Page
                                                           Page 52
                                                                12 of
                                                                   of 58
                                                                      18




them with their families. The Consent Decree does not address how these issues will be

managed.

                35.     The pleadings filed by Plaintiffs in the lawsuit raise concerns on this

subject as well. The metrics highlighted in the Complaint suggest a preference for adoption even

where family reunification could be safely achieved. For example, ff 313 - 340 of the

Complaint discuss ACS's obligation under state and federal law to consider termination of

parental rights when a child has been in foster care for 15 of the last 22 months. In

condemnation of ACS's efforts, the Complaint notes that "[f]or FY 2010.. . ACS reported that

94.9% of children who had been in ACS custody for the past 18 months did not have a TPR

petition filed. ACS's failure to file TPR petitions in accordance with the time periods set by

federal and state law is not a new problem." fflf 313-314.

                36.    Contrary to the language in the Complaint, the statute requires that ACS

either file a TPR or indicate why it has not made such a filing. There are numerous compelling

reasons why an agency would not—and should not—file a TPR despite the fact that a child has

been in foster care for 15 out of 22 months.

               37.     One such reason would be that a parent has not received a referral for

services that are required for reunification with his or her child. For example, where a parent's

homelessness is cited as the reason for a child's separation from his or her family, a parent may

have to wait a long time to obtain housing to be in a position to be reunited with his or her child.

This is a problem that should be addressed by providing better services to parents, not by

terminating their rights.

               38.     Another reason a TPR may not be appropriate is that parents who could

safely reunify with their children if provided appropriate mental health or drug treatment




                                                 11
  Case 1:15-cv-05273-LTS-SLC
  Case 1:15-cv-05273-KMW-SLC Document
                              Document183-2
                                       531 Filed
                                            Filed 03/22/21
                                                  06/21/16 Page
                                                           Page 53
                                                                13 of
                                                                   of 58
                                                                      18




programs, may not have been referred to such programs until many months (or years) after their

children went into foster care. These parents may be successfully engaging in treatment

programs, but need more time to progress in treatment to be ready to reunify with their children.

               39.     Notably, some children who are technically counted as part of the foster

care population in New York City are already home with and being cared for by their parents on

a "trial discharge" status, which allows ACS to continue to supervise the families while the

parents complete services. In other jurisdictions, these children would not be counted as part of

the foster care population. It is difficult to imagine any expert would suggest ACS should be

moving to terminate these parents' rights.

               40.     Additionally, the Consent Decree's emphasis on "permanency" can be

understood as prioritizing adoption over family reunification. The Consent Decree references

permanency in several places. For example, in section 6.1.1, addressing the "Hiring of a

Monitor," the Consent Decree reads, "[t]he Commissioner of OCFS will retain . . . an individual

to review and evaluate alleged systemic issues within the foster care system in New York City

that reflect widespread and/or ongoing substantial noncompliance with . . . policies relating to

the safety, permanency and well-being of foster children (the Monitor)." This same language

appears in section 6.2.1 addressing the Monitor's Duties: "[t]he Monitor will observe, review,

report findings, and make recommendations regarding the safety, permanency and well-being of

foster children in the foster care system in New York City."15

               41.     It is broadly understood in the field of child welfare that "permanency" is

a watchword for those who believe child welfare policy should be aimed more aggressively at

adoption. This view can be contrasted with New York City's policy, which focuses on keeping




                                                12
     Case 1:15-cv-05273-LTS-SLC
     Case 1:15-cv-05273-KMW-SLC Document
                                 Document183-2
                                          531 Filed
                                               Filed 03/22/21
                                                     06/21/16 Page
                                                              Page 54
                                                                   14 of
                                                                      of 58
                                                                         18




children with their families and working hard to reunify children who have been removed from

their families. Emphasizing permanency as one of the few specific metrics in the Consent

Decree would appear to promote a policy preference New York has purposely rejected. (See

supra ffl[ 24-28.)

                  42.     The Consent Decree also fails to prioritize any individual policies that

would help to facilitate family reunification or reduce the trauma to children of family

separation. Most notably, the Consent Decree is silent on family visitation for children in foster

care.

                  43.     Recent research has shown that children who have regular, frequent

contact with their families while in foster care are more likely to eventually be reunited with their

family and tend to require shorter stays in out-of-home care.16 Visitation also reduces the trauma

of children in foster care and improves child wellbeing.17

                  44.     In addition to failing to explicitly prioritize family reunification consistent

with New York City's considered policy decision over the past two decades, the Consent Decree

fails to include any provision that would involve parents in decisions related to their children.

Section 7.4.6 of the Consent Decree provides that where the appointed Research Expert

concludes as part of its review of a particular child's case that ACS is in "substantial non-



     Similar references are made to the Research Expert's appointment and duties (e.g., § 7.1.1.).
     See Weintraub, Amber, Information Packet: Parent-Child Visiting, 3 (National Resource Center for Family-
     Centered Practice and Pemianency Planning, 2008), available at
     http://www.hunter.cuny.edu/socwork/nrcfcpp/downloads/information_packets/Parent-Child_Visiting.pdf; See
     also Sonya J. Leathers, Parental Visiting and Family Reunification: Could Inclusive Practice Make a
     Difference?, Child Welfare 81(4), 606-609 (June 2002) (finding a correlation between visitation and the
     duration of time spent in foster care).
17
     See, e.g.. National Resource Center for Family-Centered Practice and Pennanency Planning, Programs that
     Provide Services to Support Family Visiting of Children in Foster Care, 1, available at
     http://www.hunter.cuny.edu/socwork/nrcfcpp/downloads/PHProgramsvisiting.pdf (noting that "[v]isiting is
     essential to maintaining parent-child and other family attachments as well as to reducing the sense of
     abandonment that children experience at placement").



                                                       13
     Case 1:15-cv-05273-LTS-SLC
     Case 1:15-cv-05273-KMW-SLC Document
                                 Document183-2
                                          531 Filed
                                               Filed 03/22/21
                                                     06/21/16 Page
                                                              Page 55
                                                                   15 of
                                                                      of 58
                                                                         18




compliance" with the law, ACS, overseen by OCFS, will develop a corrective action plan for the

child. There is no accompanying provision acknowledging any role for the child's parents in that

planning.

                   45.      By requiring ACS and OCFS to develop corrective action plans for

individual families based on an expert's report, the Consent Decree will circumvent the right of

parents to be at the table when decisions are made about their children. Exclusion from this

decision-making, where, among other things, the parties decide whether to attempt to reunify the

child with his or her parents, or, alternatively, to pursue adoption or other permanency goals,

significantly limits a parent's ability to protect his or her right to custody of his or her child.

                   46.      Furthermore, this approach is directly at odds with New York City's

development over the last decade of a case conferencing model that prioritizes engaging families

in case decision-making. New York's conferencing model is based on broadly accepted best

practices in the field of child welfare.

                   47.      The Consent Decree also fails to recognize the importance of relative

placement (i.e. kinship foster care) when a child must be removed from his or her immediate

family, even though research shows that relative placement is of critical importance.18 This

raises concerns that relative placement will not be a focus of the Monitor or Research Expert's

mandate—which remains undefined.

                   48.      While the primary goal of foster care should be the eventual reunification

of a child with his or her parents, in the interim it is much better for children, both in the short

and long term, to be with relatives, as opposed to non-relatives.


18
     See, e.g., Center for Law and Policy, Is Kinship Care Good for Kids?, available at,
     http://www.clasp.org/resources-and-publications/files/0347.pdf (noting, inter alia, that "[cjhildren in kinship
     care experience greater stability.").



                                                          14
     Case 1:15-cv-05273-LTS-SLC
     Case 1:15-cv-05273-KMW-SLC Document
                                 Document183-2
                                          531 Filed
                                               Filed 03/22/21
                                                     06/21/16 Page
                                                              Page 56
                                                                   16 of
                                                                      of 58
                                                                         18




                   49.     At least one recent study found that children who leave their homes

because of maltreatment have fewer behavioral problems three years later if they are placed with

relatives than if they are placed in non-kinship foster care. 19 Research has also shown that

children in relative care are more likely to remain stable in school, report liking who they live

with, and (where reunification is not possible) wanting their placement to become permanent.20

                   50.      Crucially, research also shows that children in relative foster care have

fewer placement moves than children in non-relative foster care.21

                   51.      For all these reasons, the Consent Decree, which contains little if any

information about how the Monitor or Research Expert will carry out their roles, does not

address some of the key issues with foster care in New York City.

                   52.     In addition the Consent Decree contains provisions that may well be

harmful to foster children and their families.

                   53.      The Consent Decree will necessarily divert substantial resources from a

severely-resource strapped system. It has been widely noted that caseworkers—unquestionably

the most important players to any systemic improvement of foster care—already spend far too

great a percentage of their time meeting requirements to document their case activities. A report

commissioned by the Office of Children and Family Services estimated that caseworkers in New

York State spend approximately 31% of their time on documentation requirements, substantially

more time than they spend with the children and families they serve.


19
     Rubin, D.M., Impact of Kinship Care on Behavioral Well-Being for Children in Out-of-Home Care, 550-556
      (2008).
20
     Center for Law and Policy, Is Kinship Care Good for Kids?, 1, available at, http://www.clasp.org/resourccs-and
      publications/files/0347.pdf.
21
     Id.
22
     New York State Office of Children & Family Services, New York State Child Welfare Workload Study, xiii, 4-
      21, available at http://www.ocfs.state.ny.us/main/reports/WorkloadStudy.pdf.



                                                         15
 Case 1:15-cv-05273-LTS-SLC
 Case 1:15-cv-05273-KMW-SLC Document
                             Document183-2
                                      531 Filed
                                           Filed 03/22/21
                                                 06/21/16 Page
                                                          Page 57
                                                               17 of
                                                                  of 58
                                                                     18




               54.     To require additional documentation for the proposed Monitor and

Research Expert, and to require ACS management and staff to coordinate the collection of

information for the expert and then respond to the unspecified requirements of the Monitor and

Research Expert will divert limited resources from current reform priorities.

               55.     I reserve the right to make additional observations about the adequacy of

the Consent Decree after the settling parties file their motion for approval.




                                                 16
Case 1:15-cv-05273-LTS-SLC
Case 1:15-cv-05273-KMW-SLC Document
                            Document183-2
                                     531 Filed
                                          Filed 03/22/21
                                                06/21/16 Page
                                                         Page 58
                                                              18 of
                                                                 of 58
                                                                    18




              In accordance with 28 U.S.C. § 1746,1 declare under penalty of perjury that the

foregoing is true and correct.



Dated: New York, New York
       June 20, 2016



                                                         \jt->
                                            Christine Gottlieb
